        Case 1:17-cr-00289-DAB Document 49 Filed 01/03/19 Page 1 of 1




                                       January 3, 2019



Via ECF
Honorable Deborah A. Batts
United States District Judge
500 Pearl Street
New York, New York 10007

                    Re: United States v. Jordan Cohen
                          Ind.#: 17 Cr. 289
Dear Judge Batts:
       In our November 30th letter to the Court, we requested that sentencing be
adjourned until February 15th, 2019. The Court granted our request for an
adjournment and set new sentencing submission deadlines. A new sentencing
hearing date is not yet scheduled. Please note that in that letter I mistakenly
requested a sentencing hearing date of February 15. However, I will be out of the
State on that date. As an alternative, I respectfully request a sentencing hearing
date of February 21 or 22, 2019, or any other date convenient for the Court.
      The government has no objection to my request.
      Thank you for your consideration.
                                             Very Truly Yours,

                                             SULLIVAN & BRILL, LLP




                                                                      ____
                                             By: Steven Brill, Esq.
